Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155115 & (51)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155115
                                                                   COA: 328759
                                                                   Kent CC: 15-000869-FC
  JAMAL DEVONTA BENNETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file supplement is GRANTED. The
  application for leave to appeal the November 17, 2016 judgment of the Court of Appeals
  is considered. We DIRECT the Kent County Prosecuting Attorney to answer the
  application for leave to appeal within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2017
         p0913
                                                                              Clerk